Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a method to produce an alkali ion depleted surface layer.
Group II, claim(s) 15-21, drawn to a method to produce a silica enriched surface layer.
Group III, claim(s) 22-26, drawn to a product with an alkali ion depleted surface layer.
Group IV, claim(s) 27-30, drawn to a product with a silica enriched surface layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II  and Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I requires an alkali ion depleted surface layer and Groups II and IV require a silica enriched surface layer. 
Groups II and III and Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III requires an alkali ion depleted surface layer and Groups II and IV require a silica enriched surface layer.  
 lack unity of invention because even though the inventions of these groups require the technical feature of an alkali ion depleted surface layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kashima et al. (US 2016/0207828).  
Kashima ([0044]-[0045]) discloses a chemically strengthened glass by bringing a glass into contact with an inorganic salt containing potassium nitrate and the Na ion in the glass surface is ion exchanged with the K ion.  Based on the disclosure of Kashima, it would be obvious to a person having ordinary skill in the art, after ion exchange, a surface concentration of the Na alkali ion is depleted in the glass surface, since Na ion in the glass surface is ion exchanged with the K ion.  Accordingly, the special technical feature linking Groups I and III, an alkali ion depleted surface layer, does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction between Groups is appropriate.
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a silica enriched surface layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kashima et al. (US 2016/0207828).  
Kashima ([0082]-[0091]) discloses an acid treatment on a chemically strengthened glass to form a low density layer.  Kashima discloses an acid treatment, whereby Na and/or K in the surface of the glass can be substituted with H.  Based on the disclosure of Kashima, after acid treatment, whereby Na and/or K in the surface of the glass can be substituted with H, it would be obvious to a person having ordinary skill in the art, this provides for a higher weight percent of silica, since H weighs less than Na or K, and therefore, an enriched surface layer having a higher weight percent silica concentration is produced.  Accordingly, the special technical feature, linking Groups II and IV, a silica enriched surface layer (by weight%) does not make a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction between Groups is appropriate.
Additionally, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
• the inventions have acquired a separate status in the art in view of their different classification 
• the inventions have acquired a separate status in the art due to their recognized divergent subject matter 
• the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
• the prior art applicable to one invention would not likely be applicable to another invention.

No phone call was made to request an oral election to the above restriction requirement because the restriction is considered complex due to the number of inventions.  (See MPEP 812.01)
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741